Citation Nr: 1341904	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hand/finger disability, to include as secondary to a neck disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right elbow disability (claimed as right arm), to include as secondary to a neck disability.

4.  Entitlement to service connection for a right wrist disability, to include as secondary to a neck disability.

5.  Entitlement to service connection for a right shoulder disability, to include as secondary to a neck disability.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1954.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran has presented testimony in support of his claims at hearings before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge at hearings dated in September 2011 and August 2012, respectively.  Transcripts of those hearings are in the file.  

In April 2013, the Board remanded the Veteran's claims for further evidentiary development.  The Board's April 2013 remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  

Since the AMC's most recent readjudication of the Veteran's claims in the August 2013 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence to the Board which was accompanied by a waiver of RO consideration.  38 C.F.R. §§ 19.9, 20.1304(c) (2012).  The Veteran's claims have been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) entitlement to service connection for a neck disability , (2) entitlement to service connection for a right elbow disability (claimed as right arm), to include as secondary to a neck disability, (3) entitlement to service connection for a right wrist disability, to include as secondary to a neck disability, and (4) entitlement to service connection for a right shoulder disability, to include as secondary to a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The record reflects that the Veteran does not have a disability of right hand, to include any of the fingers.  


CONCLUSION OF LAW

Service connection for a disability of the right hand and/or fingers is not warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A November 2010 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of effective dates and of the disability evaluations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As to the duty to assist, the Board finds that VA has secured all available and identified evidence including VA treatment records and private treatment records.  The Board acknowledges that a portion of the Veteran's service treatment records are fire-related.  As a result of the April 2013 remand, the AMC submitted a request to the National Personnel Records Center (NPRC) in May 2013 requesting all service treatment records.  The NPRC responded in July 2013 that the record was fire related and there were no service treatment records or Surgeon General's Office extracts (SGOs).  

Due to the unavailability of these records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, as will be further discussed below, the record reflects that the Veteran does not have a disability of the right hand or fingers.  As such, remanding the Veteran's claim so that further efforts can be made to obtain these records under O'Hare would serve no useful purpose.  The United States Court of Appeals for Veterans Claims (the Court) has held that such remands are to be avoided.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

The Veteran's service personnel records and post-service VA and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Specifically, as per the Board's directives in the April 2013 remand, additional private treatment records from Drs. Grubbe and Fosnaugh were obtained and associated with the claims file.  To that extent, the Board's prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

A VA examination was conducted in July 2013 in compliance with the Board's April 2013 remand directives.  The report of this examination reflects that it is adequate for the purposes of adjudicating the Veteran's claim decided herein.  Specifically, the examination report reflects that an opinion congruent with the other evidence of record as rendered following a physical examination of the Veteran a review of the record.  All offered opinions are accompanied by a complete rationale.  As such, the Board concludes that the July 2013 VA examination is adequate, and, to that extent, the Board's April 2013 remand directive has been substantially completed with respect to the claim decided herein.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ and/or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the DRO and Board hearings, the DRO and VLJ noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative, DRO and VLJ asked questions to ascertain the existence and etiology of the Veteran's claims right hand/fingers disability(s).  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).
The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran claims that he has a current disability of his right hand and fingers which he has variously asserted is either related to an in-service injury sustained when he fell off of an airplane wing or caused or aggravated by a neck disability.  However, in consideration of the complete record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a disability of the right hand and fingers, and thus, service connection is not warranted on a direct or secondary basis.  

Despite the fact that the Board accepts that the Veteran may have injured his right hand and/or fingers when he fell off of an airplane wing in service, the medical evidence does not reflect that he was ever diagnosed with a disability of the right hand or fingers.  In the absence of proof of a disability resulting from the shoulder injury there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A Veteran's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Id.  

Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The evidence does not demonstrate a disability of the right hand and/or fingers at any point during the claim period.  The Board is also cognizant of the holding of the Court's holding in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case, while there is evidence that the Veteran has claimed and been treated for right hand and finger pain during the appeal, pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Pain may be a disability to the extent that there is a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, the examination and medical record do not demonstrate a functional loss.  After an examination of the Veteran and a review of the record, the July 2013 VA examiner stated that the Veteran did not have a prior or current disability of his right hand or fingers and opined that the Veteran's complaints of right hand and finger pain were as likely as not manifestations of cervical radiculopathy rather than any disability of the right hand or fingers.  The claim for service connection for a cervical spine disability is addressed in the Remand section of this decision, and if service connection is granted for a cervical spine disability, the neurological manifestations may be rated as part of the cervical spine disability.

The Veteran is competent to testify to those things that come to him through his senses, such as experiencing pain in his right hand and fingers, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and his account thereof is competent and credible.  In the Veteran's statements, he does identify symptomatology, right finger and hand pain, which he experiences.  However, as noted above, the Court held in Sanchez-Benitez that pain alone, without underlying pathology, is not a disability for VA purposes.  Likewise, a mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner).  

As noted above, a prerequisite for entitlement to service connection is a showing of current disability, and the record fails to identify a current disability of either the right hand or fingers.  The medical evidence of record is devoid of any evidence of a right hand or finger disability.  To the extent that the Veteran asserts that he has a current disability of either his right hand or fingers, the Board notes that he lacks the required medical education and training, such as to render competent any opinion or statement identifying this specific disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  There is also insufficient competent or credible evidence of a right hand or finger disability at any point during the claim period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a current disability of the right hand or fingers, and thus, his claim cannot succeed.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied. 38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hand/finger disability, to include as secondary to a neck disability, is denied.  


REMAND

The Board concludes that the Veteran's neck, right shoulder, right elbow and right wrist claims must be remanded because the RO/AMC did not substantially complete the April 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

First, the July 2013 VA examination is inadequate with respect to these issues.  Specifically, although the examiner stated that the Veteran did not have a prior or current disability of the right wrist, shoulder or elbow, this statement did not address the April 2006 whole body, bone imaging report which showed "increased activity" in the Veteran's right elbow, shoulder, and wrist, which were deemed to be "most likely due to degenerative and/or remote posttraumatic changes."  This contradictory evidence should be reconciled by the examiner in an addendum opinion.  

Also, in opining that the Veteran's degenerative disc disease of the cervical spine was less likely as not related to his in-service neck injury when he fell off of an airplane wing, the examiner noted that there was no evidence that the Veteran sought treatment of his neck disability until 20 years after his separation from service.  However, this opinion does not take into account the Veteran's competent and credible testimony that he has experienced neck pain since the in-service injury.  Accordingly, an addendum opinion with rationale contemplating all of the evidence of record must be obtained.  

Finally, in the April 2013 remand, the Board directed that additional efforts to obtain the Veteran's complete service treatment records should be undertaken and, if found to be unavailable, a formal finding must be produced and the Veteran must be notified as per the Court's holding in O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although the NPRC responded in July 2013 that the records were fire-related and there were no service treatment records or Surgeon General's Office extracts (SGOs), no formal finding of the unavailability of these records was produced and the Veteran was not notified of this or asked to submit any copies that he may have.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the record the Veteran's complete service treatment records.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain these records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability outlining all actions to obtain the records should be prepared.  The claimant should also be notified in writing that these records do not exist.

2.  Obtain copies of all VA treatment records from the VA Medical Center in Lincoln, Nebraska and all associated outpatient clinics, dated from December 2012, to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

3.  Request that the Veteran identify any and all private treatment records pertaining to his claimed disabilities of neck and right upper extremity.  After obtaining authorization(s) from the Veteran, obtain copies of all identified treatment records which are not already associated with the record and associate them with the claims file.  If any private treatment records are identified the RO/AMC must make two attempts to obtain the relevant private treatment records, or make a formal finding that further attempts would be futile.  If no records are obtained, the RO/AMC must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts made to obtain them, and (3) inform him that the claim will be rated on the evidence of record but that he is not prohibited from submitting records at a later date if such submission is otherwise allowed.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All attempts to obtain the records should be documented in the claims file.

4.  Thereafter, return the claims file to the clinician who conducted the July 2013 VA examination.  The complete record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  Based on a review of the complete record, the examiner is asked address the following:  

a.  Provide an opinion as to whether the Veteran's degenerative disc disease of the cervical spine is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service.  

In providing this opinion, the examiner must consider the Veteran's competent and credible statements that he has experienced neck pain since the in-service injury.  

b.  Identify any current disability(s) of the Veteran's right shoulder, right elbow and/or right wrist.  

If no disability of the right shoulder, elbow and/or hand is/are identified, this finding must be reconciled with the April 2006 whole body, bone imaging test report which showed "increased activity" in the Veteran's right elbow, shoulder, and wrist, which were deemed to be "most likely due to degenerative and/or remote posttraumatic changes."  

c.  For each disability identified in part (b), opine whether such is at least as likely as not (a 50 percent or greater probability) related to active service or any incident of service.  

e.  If service connection for a neck disability is established, for each disability identified in part (b), opine whether such is at least as likely as not (a 50 percent or greater probability) caused or aggravated by the Veteran's neck disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinions expressed.

If the clinician who conducted the July 2013 VA examination is unavailable, the RO/AMC should arrange for another appropriately qualified clinician to review the Veteran's claims file and provide the requested opinions.  If a medical examination or testing (X-rays) of the Veteran is deemed necessary, such should be arranged, and the Veteran must be notified at his most recent address of record.  In that event, notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


